Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-20 have been previously canceled. Claims 21-40 are allowed based on the filing of terminal Disclaimer against the patented US Application S/N.14/283,601 or Pat. No. 10,523,622 (see eTD filed on March 05, 2021).
Allowable Subject Matter
Claims 21-40 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance: 
        Regarding independent claim 1, prior art of record does not disclose or fairly suggest the
limitations of “generating a time-dependent goal including a target number of interactions initiated from the user profile toward the other user profiles on the dating website within a period of time”; “comparing the log of the online interactions from the user profile with the target number of the interactions in the time-dependent goal to produce a result, the result including a deficit in the interactions, the deficit measured within a sliding time window corresponding to the period of time specified in the time-dependent goal”; and “attempting to reduce the deficit in the interactions by the user profile by transmitting information regarding the deficit for the user”. The same reasoning applies to independent claims 28 and 35 mutatis mutandis. Accordingly, dependent claims 22-27, 29-34, and 36-40 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455